Filed 2/3/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 2







State of North Dakota, 		Plaintiff and Appellee



v.



Curtis Lee Cahoon, 		Defendant and Appellant







No. 20080173







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Pamela A. Nesvig, Assistant State’s Attorney, P.O. Box 5518, Bismarck, ND 58506-5518, for plaintiff and appellee.



Kent M. Morrow, P.O. Box 2155, Bismarck, ND 58502-2155, for defendant and appellant.

State v. Cahoon

No. 20080173



Per Curiam.

[¶1]	Curtis Cahoon appealed from a judgment entered upon a jury verdict finding him guilty of violating a disorderly conduct restraining order.  On appeal, Cahoon argued the district court erred when it denied his motion for judgment of acquittal, contending there was insufficient evidence to support his conviction. We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom